Citation Nr: 0407588	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for low back syndrome, with degenerative arthritis 
and disc disease.

2.  Entitlement to a disability rating in excess of 30 
percent for high frequency hearing loss.

3.  Entitlement to a compensable rating for left elbow 
bursitis.

4.  Entitlement to a compensable rating for residuals of a 
right eyebrow laceration.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1954 to June 1958, from March 1959 to March 1963, and 
from April 1963 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the veteran's 
March 1999 VA Form 9 indicates a qualified request for a 
video conference hearing, in a March 2003 statement he agreed 
to defer his request for a personal hearing.  A subsequent 
January 2004 statement is unequivocal that his case be 
forwarded to the Board immediately for a decision.  Based 
upon this statement, the Board finds the veteran has 
withdrawn any request for a personal hearing.

The Board notes the veteran's March 1999 correspondence may 
also be construed as a service connection claim for headaches 
as secondary to a service-connected disability.  This matter 
is referred to the RO for appropriate action.

The issues of entitlement to increased ratings for high 
frequency hearing loss and residuals of a right eyebrow 
laceration are addressed in the remand at the end of this 
decision.  The appeal as to these matters is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the increased rating claims addressed 
in this decision and has sufficiently notified him of the 
information and evidence necessary to substantiate these 
claims.

2.  The veteran's service-connected low back syndrome, with 
degenerative arthritis and disc disease, is presently 
manifested by limitation of lumbar spine motion, including as 
a result of pain and dysfunction, without evidence of severe 
or pronounced intervertebral disc syndrome, chronic 
neurologic disability manifestations, or incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
within the previous 12 month period.

3.  The veteran's service-connected left elbow bursitis is 
presently manifested by no limitation of elbow motion, 
including as a result of pain and dysfunction.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for low back syndrome, 
with degenerative arthritis and disc disease, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 
(before and after September 23, 2002) and 5237, 5243 (after 
September 26, 2003).

2.  A compensable rating for left elbow bursitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Codes 5003, 5019 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there have been 
significant changes in VA law during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that the decision in Pelegrini is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, a claim for increased ratings was 
received on September 21, 1998.  In a January 1999 rating 
decision the AOJ, in pertinent part, continued a 10 percent 
rating for low back syndrome, with degenerative arthritis and 
disc disease, and continued a noncompensable rating for left 
elbow bursitis.  In an April 2003 rating decision the AOJ 
granted an increased 20 percent rating for low back syndrome.  
Only after that rating action was promulgated did the AOJ, in 
an April 2003 supplemental statement of the case and 
correspondence dated in August 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  In a subsequent January 2004 rating 
decision the AOJ granted entitlement to a 40 percent rating 
for low back syndrome.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on August 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court in Pelegrini also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the August 2003 VCAA notice letter 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In fact, the specific language of 
38 C.F.R. § 3.159(b)(1) was cited in the April 2003 
supplemental statement of the case which includes this 
"fourth element."

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  



Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

Low Back Syndrome
Background

Service medical records show the veteran was treated for 
recurrent back pain in June 1970.  An April 1974 medical 
board examination noted the veteran's ability to flex to 
within more than 5 inches from the floor was limited by pain.  
There was mild tenderness in the left sacroiliac notch area, 
but no real radiation of pain.  It was noted that he was able 
to walk on his toes and heels without difficulty.  The 
examiner stated he was minimally tender in the mid-back area 
and that straight leg raising caused back pain at 80 degrees.  
A neurological examination was within normal limits and X-
rays revealed no significant abnormalities.  The diagnosis 
was chronic lumbosacral strain.  

On VA examination in February 1976 the veteran reported he 
used a low back brace during periods of pain exacerbation.  
He complained of continuous back pain that was aggravated by 
any lifting.  He described numbness to the hip while driving 
with pain along the sciatic nerve and in the sacroiliac 
region upon coughing during such episodes, but the examiner 
noted his pain did not radiate down either thigh.  It was 
noted that his stance and gait were normal and that there was 
no evidence of paravertebral muscle spasm or tenderness.  
There was considerable limitation of motion on forward 
bending, with the tips of the fingers only reaching to within 
12 inches from the floor.  There was no gluteal atrophy or 
muscular atrophy to the lower extremities.  He was able to 
squat and rise without complaint.  Deep tendon reflexes were 
normally responsive and there was no evidence of neurologic 
deficit.  The diagnoses included low back syndrome, residuals 
of sprain.

On VA examination in April 1989 the veteran complained of 
constant low back soreness and tightness aggravated by 
emotional tension.  He described episodes of severe localized 
low back pain lasting 2 to 7 days approximately 3 to 4 times 
per year and bilateral buttock pain after lifting, bending, 
or twisting activities.  The examiner noted there was no 
evidence of tenderness to the low back musculature.  Range of 
motion studies revealed forward flexion to within 121/2 inches 
from the floor, extension to 40 degrees, and bilateral 
bending to 20 degrees.  Straight leg raising was restricted 
to approximately 75 degrees, bilaterally, by calf musculature 
tightness.  It was noted the veteran was able to walk on his 
toes and heels and could perform a deep knee bend.  
Neurologic examination revealed good power, active (2+/-3) 
and equal deep tendon reflexes, without pathologic reflexes, 
and normal superficial sensation, deep sensation, and 
coordination.  The diagnoses included degenerative disc 
disease.  X-rays revealed narrowing of the disc space between 
L4 and L5 and between L5 and S1 with reactive changes in the 
vertebral end plates and with osteophyte formation on the 
upper margin of L5.  It was noted that the narrowing of the 
disc was accompanied by subluxation of the facets and that 
they encroached upon the intervertebral foramina.

Private medical records show that in March 1997 the veteran 
complained of episodes of a flushing sensation associated 
with a constant burning sensation to the lower extremities.  
It was noted that nerve conduction and electromyography (EMG) 
studies revealed mild peripheral neuropathy to the lower 
extremities.  A July 1997 report provided diagnoses of lower 
extremity pain, probably due to neuropathy, and low back 
pain.  It was noted examination revealed mild low back 
tenderness and paresthesia of the lower legs.  A November 
1997 report noted improved back and leg pain.  A July 1998 
report noted the veteran had myalgia of the legs and 
nonspecific back pain, but that he stated his symptoms were 
well-controlled on medication to improve his sleep.  He 
denied any new symptoms.  An examination revealed mild 
tenderness to the legs, but no significant joint swelling or 
joint tenderness.  There was good range of motion and good 
strength.  

During VA examination in November 1998 the veteran reported 
episodes of low back pain approximately 5 to 6 times per 
year.  He described the pain as dull and aching in nature 
located in the center of his back.  He stated the pain was 
usually precipitated by heavy lifting or sleeping the wrong 
way.  He denied any history of radicular pain or paresthesia 
to the lower extremities.  He complained that his feet went 
to sleep with prolonged sitting, but was relieved by getting 
up and walking.  He stated his back pain was relieved by back 
exercises, pain-relief medication, heat, and bed rest.  It 
was noted that coughing and sneezing had no effect on his low 
back pain, and that presently his symptoms seemed to have 
reached a plateau.  

The examiner noted the veteran did not appear to be in any 
chronic distress.  He walked with a normal gait and could 
stand on his heels and toes without difficulty.  His spine 
was straight and his pelvis and shoulders were level.  His 
posture was good and there was no evidence of localized 
tenderness or muscle spasm about the lumbosacral spine.  
Range of motion was limited to forward flexion at 70 degrees 
because of pain.  Other lumbosacral spine motions were 
normal.  Patrick's and sciatic stretch tests were normal.  
Knee and ankle jerks were 2+ and there was no evidence of any 
sensory deficit, muscle atrophy, or weakness in the lower 
extremities.  The diagnoses included probable degenerative 
arthritis and degenerative disc disease of the lumbosacral 
spine.  X-ray examination revealed good alignment with well-
maintained vertebral heights.  There were degenerative 
changes with significant disc space narrowing at the L4-L5 
level, consistent with degenerative disc disease.  There was 
a relative narrowing with some degenerative changes at the 
L5-S1 level and degenerative changes with anterior 
osteophytes at the D11-D12 level.  The sacroiliac joints 
appeared intact.  

On VA examination in March 2003 the veteran reported he had 
experienced at least 10 episodes since an initial injury in 
service of complete muscle spasm causing him to be 
essentially bedridden for one to 3 weeks.  He stated he had 
not experienced an episode for over a year, but that if 
overexerted by lifting, bending, or a significant increase in 
physical activities he would experience severe lumbar spasms 
causing him to be laid up for several days.  It was noted 
that he was retired but that he was a volunteer driver for a 
service department hospital and that he enjoyed gardening and 
woodworking.  He reported that he occasionally used a lumbar 
corset-type brace and that he was able to walk approximately 
a mile.  

The examiner noted the veteran's forward flexion was limited 
to 30 degrees because of severe pain.  He could be passively 
moved 10 more degrees, but complained of significant lumbar 
pain.  Range of motion studies also revealed extension to 
15 degrees, lateral bending to the left to 15 degrees, 
lateral bending to the right to 20 degrees, truncal rotation 
to the left to 30 degrees, and truncal rotation to the right 
to 40 degrees.  Straight leg raise testing was positive at 30 
degrees, bilaterally.  There was no evidence of weakness of 
the lower extremity muscle groups.  The diagnoses included 
recurrent low back strain.

Analysis

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
Court has held that where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  A VA General Counsel opinion has also held that 
Diagnostic Code 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

Prior to September 2002, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Code 5292 (effective before 
September 23, 2002).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 
38 C.F.R. § 4.71, Code 5295 (effective before 
September 23, 2002).  

Prior to September 2002, rating were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (2).  If intervertebral disc syndrome was present in 
more than one spinal segment, provided that the effects in 
each spinal segment were clearly distinct, each segment of 
the spine was to be evaluated on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor. 

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

For unfavorable ankylosis of the entire spine (100 
percent); 

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent); 

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); 
and 

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows: 

With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months (60 percent); 

With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months (40 percent);

With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months (20 percent); and

With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months (10 percent).

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (effective from 
September 23, 2003).

In this case, it is significant to note that the veteran is 
presently in receipt of a 40 percent rating for his service-
connected low back syndrome, with degenerative arthritis and 
disc disease, under Diagnostic Codes 5295-5237.  In the 
absence of ankylosis, the Board finds entitlement to a higher 
schedular rating under either the prior or revised criteria 
for lumbosacral strain or arthritis with limited lumbar spine 
motion is not possible.  The Court has held that there is no 
basis for a rating higher than the maximum schedular rating 
for additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§  4.40, 4.45 or 
4.59.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes that the medical evidence of record includes 
positive straight leg raise test findings indicative of 
intervertebral disc syndrome and that higher alternative 
rating are possible under the Rating Schedule criteria for 
this disorder.  Prior to September 2002, a 60 percent rating 
for intervertebral disc syndrome under Diagnostic Code 5293 
required a pronounced disability with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  Although private 
medical records include diagnoses of mild peripheral 
neuropathy in 1997, records show his symptoms were improved 
by sleep medication without indication that the symptoms were 
related to his back disorder.  

Upon subsequent VA examinations the veteran denied radiating 
pain or paresthesia, and the VA examination reports revealed 
no neurological findings attributable to the veteran's 
service-connected back disability.  In fact, the November 
1998 examiner specifically noted that there was no evidence 
of any sensory deficit in the lower extremities.  Therefore, 
the Board finds that there is no evidence of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief or pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief to warrant an increased rating under the 
criteria of Diagnostic Code 5293 as effective prior to 
September 23, 2002.

The Board notes consideration under the revised criteria for 
intervertebral disc syndrome effective from September 23, 
2002, (Diagnostic Code 5293) and effective from September 26, 
2003, (Diagnostic Code 5243) is also applicable.  However, 
while the veteran's chronic orthopedic manifestations warrant 
the maximum schedular rating of 40 percent for such 
disabilities, the evidence does not demonstrate he has any 
chronic neurologic disability manifestations attributable to 
his service-connected disability within the definition of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1), or 
38 C.F.R. § 4.124, Diagnostic Codes 8520.  Therefore, the 
Board finds a higher combined rating in excess of 40 percent 
or a separate rating as a result of neurologic disability is 
not warranted.

In addition, the Board notes that none of the available 
medical reports show that a physician has prescribed bed 
rest.  At his March 2003 VA examination the veteran also 
reported, in essence, that he had experienced no 
incapacitating episodes requiring bed rest in the previous 12 
month period.  Thus, the Board finds there is no evidence of 
any incapacitating episodes within the Rating Schedule 
definition to warrant a rating higher than 40 percent.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 40 percent for low back 
syndrome, with degenerative arthritis and disc disease.

Left Elbow Bursitis

The Rating Schedule provides that diseases, including 
bursitis, will be rated on limitation of motion of affected 
parts, similar to degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2003).  Traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Rating Schedule provides ratings for limitation of 
flexion of the major forearm when flexion is limited to 110 
degrees (0 percent), 100 degrees (10 percent), 90 degrees 
(20 percent), 70 degrees (30 percent), 55 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2003).  Compensable ratings are 
assigned for limitation of extension of the major forearm 
when extension is limited to 60 degrees (10 percent), 75 
degrees (20 percent), 90 degrees (30 percent), 100 degrees 
(40 percent) or 110 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  Normal elbow extension and flexion is 
from 0 to 145 degrees.  38 C.F.R. § 4.71 (Plate I) (2003).

The Rating Schedule provides ratings for limitation of 
pronation of the forearm of the major upper extremity if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation (20 percent), and for 
motion lost beyond the middle of the arc (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5213.  Normal pronation is 
from 0 to 80 degrees and normal supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71 (Plate I).

In this case, service medical records show the veteran was 
treated for fluid on the left elbow in May 1975.  A June 1975 
medical board report noted a diagnosis of chronic left elbow 
bursitis.  VA examination in February 1976 revealed no 
demonstrable left elbow bursitis.  At his VA examination in 
April 1989 the veteran reported his left elbow bursitis had 
been problematic from 1974 to 1980, but he denied any 
subsequent residual symptomatology.  The examiner noted the 
elbow was normal, without evidence of present bursitis.  

On VA examination in November 1998 the veteran reported he 
had been treated for left olecranon bursitis in 1974 with no 
recurrence.  He stated his left elbow was presently 
asymptomatic.  The examiner noted the left elbow revealed a 
normal contour with no evidence of olecranon bursitis, 
localized tenderness, or edema.  There was full range of 
motion of the left elbow.  The diagnoses included old, healed 
olecranon bursitis without residual.  At his March 2003 
examination the veteran reported his left elbow bursitis had 
not been a problem since he left service.  The examiner's 
diagnoses included quiescent olecranon bursitis.

Based upon the evidence of record, the Board finds that a 
compensable rating for left elbow bursitis is not warranted.  
There is no evidence of any limitation of left elbow motion, 
including as a result of pain or dysfunction.  In fact, the 
veteran has reported he has experienced no problems related 
to this disorder since active service.  For similar reasons, 
the Board also finds referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, was not warranted.  See Bagwell, 9 Vet. 
App. 337.  The preponderance of the evidence is against the 
claim for a compensable rating for left elbow bursitis.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for low back syndrome, with degenerative arthritis and disc 
disease, is denied.

Entitlement to a compensable rating for left elbow bursitis 
is denied.


REMAND

As noted above, the Court has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See Karnas, 1 Vet. App. 308.  It is 
significant to note that during the course of this appeal 
regulations for the evaluation of hearing loss and skin 
disabilities were revised (hearing disorders effective June 
10, 1999 (64 Fed. Reg. 25209 (May 11, 1999) and skin 
disabilities effective August 30, 2002 (67 Fed. Reg. 49590-
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002)).  As the veteran has not been 
provided the amended provisions of the applicable regulations 
and provided the opportunity to submit argument in support of 
his claims under those provisions, these matters must be 
remanded for appropriate notification.

The Board also notes that records show the veteran refused a 
scheduled audiology examination in February 2003 and that the 
RO in April 2003 and January 2004 supplemental statements of 
the case continued an assigned 30 percent disability rating.  
VA regulations, however, provide that when a claimant fails 
to report for a scheduled medical examination in conjunction 
with an increased rating claim without good cause the claim 
shall be denied.  38 C.F.R. § 3.655 (2003).

The Court has also held that a veteran must be prepared to 
meet his obligations by cooperating with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App. 480 (1992).  As the record does not 
show the veteran was properly notified of the consequences 
for failure to report for an audiology examination, the Board 
finds he should be afforded another opportunity to attend an 
examination, with the understanding that failure to attend 
without good cause shall result in the denial of his claim 
for an increased rating.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  The veteran should be 
informed of the revised regulations for 
the evaluation of hearing loss and skin 
disabilities.

2.  The veteran should be scheduled for 
an audiology examination and notified 
that failure to attend without good cause 
shall result in the denial of his claim 
for an increased rating.  The examination 
must be conducted by a state-licensed 
audiologist and include puretone 
thresholds at 1000, 2000, 3000 and 4000 
Hertz  and a controlled speech 
discrimination test (Maryland CNC).  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  
Consideration of any higher ratings 
should be under the old and new criteria 
for rating (as they apply).  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



